      Case 1:20-cv-05891-GBD-SLC Document 22 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOHN K. REED,

                               Petitioner,

       -v-
                                                         CIVIL ACTION NO.: 20 Civ. 5891 (GBD) (SLC)
RMBS REO HOLDINGS, LLC,
                                                                           ORDER
                               Respondent.


SARAH L. CAVE, United States Magistrate Judge.

       On January 14, 2021, Respondent RMBS REO Holdings, LLC (“RMBS REO”) filed a Motion

to Dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and to vacate the arbitration

award pursuant to 9 U.S.C. § 10(a) (the “Motion”) (ECF Nos. 18–19)). RMBS REO also filed a

certificate of service certifying that the Motion was served by first class mail on pro se Petitioner

John K. Reed. (ECF No. 20).

       Although three months have passed, Mr. Reed has not filed an opposition to the Motion.

By letter dated February 1, 2021, Mr. Reed requested “a copy of all the records filed for [this]

case[]” (ECF No. 21), although administrative staff at the Southern District courthouse spoke to

Mr. Reed on February 10, 2021, and were “advised to cancel request for documents.” (Minute

entry Feb. 10, 2021).

       Accordingly, by Wednesday, May 12, 2021, Mr. Reed shall file his opposition to the

Motion. If Mr. Reed fails to file an opposition or otherwise address this Order by that date, the

Motion will be deemed unopposed.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Reed at the

address below.
      Case 1:20-cv-05891-GBD-SLC Document 22 Filed 04/27/21 Page 2 of 2




Dated:      New York, New York
            April 27, 2021

                                          SO ORDERED



                                          _________________________
                                          SARAH L. CAVE
                                          United States Magistrate Judge

Mail to:    John K. Reed
            1611 Olive Street
            Santa Barbara, CA 93101




                                      2
